Citation Nr: 1209659	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in September 2006.  A hearing at the Board before the undersigned was conducted in October 2008. 

The Board remanded the Veteran's claims in a May 2009 decision.  The claim of service connection for prostatitis has been returned to the Board for further appellate consideration.  The Veteran's claims of service connection for bilateral knee disabilities and a heart disability were granted in an October 2011 rating decision.

Procedurally, it is noted that the claims folder has been rebuilt since the time of the May 2009 remand.  As a result, the file, as presently constituted, is incomplete.  However, in light of the fully favorable disposition in this case, the absence of any particular evidence is nonprejudicial to the Veteran.


FINDING OF FACT

The evidence is at least in equipoise as to the question of whether the Veteran's prostatitis is related to active service.


CONCLUSION OF LAW

Prostatitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for prostatitis.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Analysis

The Veteran contends that he had urinary tract infections in service in 1966 and 1975.   He believes that his current prostatitis is related to drinking contaminated water in Vietnam.  He further asserts that the in-service infections were the first manifestations of his current prostate disability.  In-service treatment for a urinary tract infection in June 1966 and December 1975 is confirmed by the record.  See May 2009 Board remand; December 2009 VA examination report.

The Veteran was afforded a VA examination in December 2009.  The examiner noted in-service treatment for urinary tract infections.  He also noted that many of the Veteran's records from his time in Vietnam were lost due to a typhoon.  The Veteran explained that he had experienced many episodes of prostate infection that are not noted in his service treatment records.  The examiner noted that the documented urinary tract infections did not specify where in the urinary tract the infections occurred and thus they could have been episodes of acute prostatitis.  The examiner opined that chronic pain can occur after a long period of chronic prostatitis and that such could result from the types of episodes the Veteran described experiencing in Vietnam.  The examiner concluded by noting that it would require resort to speculation in order to link the Veteran's prostate disability to active service, due to a lack of records during his time in Vietnam.

Based on the above, the evidence of record demonstrates in-service treatment for urinary tract infections.  Additionally, the Veteran has indicated that he experienced chronic pain since such infections.  In this regard, he is competent to report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds no basis for questioning the credibility of his assertions.  Finally, although the examiner remarked that it would require resort to speculation to offer an opinion of etiology in this case, it was nevertheless indicated that chronic pain could occur from the types of episodes experienced by the Veteran in Vietnam.  The examiner's reluctance to offer an opinion appears to be based on the absence of records showing further treatment for infections while in a war zone.  However, the Board concedes that such episodes did occur, based on the Veteran's statements.  Again, the service treatment records are not available for review, and in such cases the Board has a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board interprets the comments of the December 2009 VA examiner as relating current prostatis to service, assuming that the Veteran had additional treatment for infections beyond the two episodes noted.  Again, the Board accepts the lay testimony that additional infections were treated.  Accordingly, based on the phrasing of the examiner's remarks, the evidence is deemed at least in equipoise as to whether the current prostastitis is related to service.  As such, an allowance is in order here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for prostatitis is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


